UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08900 Buffalo Large Cap Fund, Inc. (Exact name of registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS66205 (Name and address of agent for service) (913) 384-1513 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2007 Item 1. Schedule of Investments. Buffalo Large Cap Fund Schedule of Investments June 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 91.58% Consumer Discretionary - 12.26% Hotels Restaurants & Leisure - 3.57% 28,100 Marriott International, Inc. - Class A $ 1,215,044 13,700 Starwood Hotels & Resorts Worldwide, Inc. 918,859 2,133,903 Internet & Catalog Retail - 1.16% 21,600 eBay, Inc. (a) 695,088 Media - 7.53% 2,803 Citadel Broadcasting Corp. 18,079 84,300 Time Warner, Inc. 1,773,672 35,250 Viacom Inc. - Class B (a) 1,467,458 36,500 The Walt Disney Co. 1,246,110 4,505,319 Total Consumer Discretionary 7,334,310 Consumer Staples - 7.34% Beverages - 1.53% 14,100 PepsiCo, Inc. 914,385 Food & Staples Retailing - 5.81% 45,200 CVS Corp. 1,647,540 15,000 Walgreen Co. 653,100 30,700 Whole Foods Market, Inc. 1,175,810 3,476,450 Total Consumer Staples 4,390,835 Financials - 18.04% Capital Markets - 5.25% 38,000 E*Trade Financial Corp. (a) 839,420 3,700 The Goldman Sachs Group, Inc. 801,975 17,900 Morgan Stanley 1,501,452 3,142,847 Commercial Banks - 2.84% 26,400 Northern Trust Corp. 1,695,936 Diversified Financial Services - 7.77% 21,000 American Express Co. 1,284,780 8,800 Franklin Resources, Inc. 1,165,736 12,300 Legg Mason, Inc. 1,210,074 19,000 T. Rowe Price Group, Inc. 985,910 4,646,500 Insurance - 2.18% 22,400 Principal Financial Group, Inc. 1,305,696 Total Financials 10,790,979 Health Care - 26.75% Biotechnology - 1.62% 25,000 Gilead Sciences, Inc. (a) 969,250 Health Care Equipment & Supplies - 4.65% 31,500 Baxter International, Inc. 1,774,710 12,200 C.R. Bard, Inc. 1,008,086 2,782,796 Health Care Providers & Services - 2.52% 19,300 Medco Health Solutions, Inc. (a) 1,505,207 Pharmaceuticals - 17.96% 26,300 Abbott Laboratories 1,408,365 40,100 Bayer AG - ADR 3,019,530 57,600 Schering-Plough Corp. 1,753,344 53,300 Teva Pharmaceutical Industries, Ltd. - ADR 2,198,625 41,200 Wyeth 2,362,408 10,742,272 Total Health Care 15,999,525 Industrials - 5.42% Air Freight & Logistics - 3.10% 16,700 FedEx Corp. 1,853,199 Commercial Services & Supplies - 2.32% 28,600 Automatic Data Processing, Inc. 1,386,242 Total Industrials 3,239,441 Information Technology - 21.77% Communications Equipment - 8.08% 40,500 Cisco Systems, Inc. (a) 1,127,925 103,700 Corning, Inc. (a) 2,649,535 59,700 Motorola, Inc. 1,056,690 4,834,150 Internet Software & Services - 1.11% 24,500 Yahoo!, Inc. (a) 664,685 Semiconductor & Semiconductor Equipment - 8.94% 61,700 Altera Corp. 1,365,421 70,800 Applied Materials, Inc. 1,406,796 49,200 Intel Corp. 1,168,992 37,400 Texas Instruments, Inc. 1,407,362 5,348,571 Software - 3.64% 40,000 Microsoft Corp. 1,178,800 49,300 Symantec Corp. (a) 995,860 2,174,660 Total Information Technology 13,022,066 TOTAL COMMON STOCKS (Cost $39,740,171) 54,777,156 SHORT TERM INVESTMENTS - 8.59% Investment Company - 0.10% 61,300 SEI Daily Income Trust Treasury II Fund - Class B 61,300 Total Investment Company 61,300 U.S. Treasury Obligation - 8.49% Public Finance, Taxation, And Monetary Policy - 8.49% 5,085,000 0.000%, 07/12/2007 5,079,471 Total U.S. Treasury Obligation 5,079,471 TOTAL SHORT TERM INVESTMENTS (Cost $5,140,771) 5,140,771 Total Investments(Cost $44,880,942) - 100.17% 59,917,927 Liabilities in Excess of Other Assets - (0.17)% (103,368) TOTAL NET ASSETS - 100.00% $ 59,814,559 Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non Income Producing The cost basis of investments for federal income tax purposes at June 30, 2007 was as follows*: Cost of investments $44,880,942 Gross unrealized appreciation 15,887,843 Gross unrealized depreciation (850,858) Net unrealized appreciation $15,036,985 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer has concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo Large Cap Fund, Inc. By /s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer DateAugust 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. Buffalo Large Cap Fund, Inc. By /s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer DateAugust 28, 2007
